In appellants' motion for rehearing our attention has been directed to the fact that the judgment which we affirmed provided for a sale of the land subject only to a deed of trust of $6,000 in favor of the Metropolitan Life Insurance Company and not subject to the homestead. Appellants claim that they are entitled in any event to the homestead rights existing in the property as held by their grantors. The question was preserved for review. It was not referred to in the opinion. Appellants are correct in their contention. [See Farmers' Bank v. Handly, 320 Mo. 754,9 S.W.2d 880, l.c. 896 (15); Brennecke v. Riemann, 102 S.W.2d 874, l.c. 877 (5, 6).]
[6] Our opinion is therefore modified, and the trial court is hereby directed to modify its judgment so as to provide, in case of a sale of the land, that it be sold subject to the homestead as well as the deed of trust mentioned in the judgment of the trial court.